*878OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, and the charges imposed by the respondent against the experience rating account of the Unified Court System with respect to city marshals should be canceled.
We agree that for the reasons stated in the dissenting memorandum of Justice Paul J. Yesawich, Jr., at the Appellate Division (88 AD2d 717, 718), city marshals are independent contractors, not employees. We hold, further, that city marshals are local not State officers (see Public Officers Law, § 2), appointed by the Mayor, not paid by the State, and who, if they could be deemed “employees” of any governmental body, would, under the Unified Court Budget Act (Judiciary Law, § 39, subd 3, par [c]), remain employees of the city, not of the State. For both reasons, therefore, the charges imposed by respondent against the Unified Court System with respect to city marshals must be canceled.
Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur in memorandum; Chief Judge Cooke taking no part.
Order reversed, etc.